DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the Preliminary Amendment filed 04/15/2021
The status of the Claims is as follows:
Claims 1-11 have been amended;
Claims 1-11 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2021 was filed after the mailing date of the Application on 04/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recites the following limitation: 
	“…the flexible strip is connected to a winding means”
“a winding means” is recited in claim 4 upon which Claim 7 depends it is unclear if the Applicant is attempting to claim an additional winding means or if the limitation should read “the winding means”. For the purposes of examination the Examiner has interpreted the limitation to read “the winding means”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the following limitation: 
	“…a container open on the upper wall thereof…”
It is unclear whether or not the Applicant is trying to claim an upper wall with an opening or an open space. 

Claim 1 recites the limitation "the walls" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the collating means" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the guide means" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the following limitation: 
	“…a container open on the upper wall thereof…”
It is unclear whether or not the Applicant is trying to claim an upper wall with an opening or an open space. 

Claim 11 recites the following limitation: 
	“…taking up the winding of the flexible strip…”
It is unclear how the limitation “taking up” and “winding”  are separate actions. 
	
Claim 11 recites the limitation "the winding" in line 14 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Engleman et al. (US 20210261281; Engleman).

Regarding Claim 1 Engleman discloses a device for collating (par 10) and discharging articles, comprising: 
a container (130), open on the upper wall thereof, comprising a front wall (138), adjacent to two side walls (144), and a lower wall (142), of which one of the walls (138 or 144) is movable and intended for discharging articles into a case (box; par 83); and 
a variable-geometry means (146) for collating articles in the direction of a reference point zero (Fig. 7), in the plane of the lower wall (142), in the orthonormal directions OX and OY, the articles (stack of items) being intended to change and amend their trajectories in the orthonormal directions OX and OY towards the reference point (0), depending on the amount of space they occupy. (par 39-46)

Regarding Claim 2 Engleman discloses the invention as described above. Engleman further discloses the collating means (146) comprises a flexible strip (par 42). Where the Examiner has interpreted “flexible strip” as the varying number (flexible) of pieces (strip)  of the front wall sections (146)

Regarding Claim 3 Engleman discloses the invention as described above. Engleman further discloses at least one end of the flexible strip (146) is connected to a winding means (means for lowering; par 40-42) of the flexible strip (146).

Regarding Claim 4 Engleman discloses the invention as described above. Engleman further discloses the flexible strip (146) is guided along at least the side walls (144), freely connected by guide means (132) that are movable in translation along at least the side walls (144).

Regarding Claim 9 Engleman discloses the invention as described above. Engleman further discloses the movable wall is the front wall (138).

Regarding Claim 10 Engleman discloses the invention as described above. Engleman further discloses a lower wall (142) comprises a drive means that is intended to contribute to the movement of articles (par 47)

Regarding Claim 11 Engleman discloses a method for collating and discharging articles, comprising the following steps: 
randomly positioning articles in a container (130), open on the upper wall thereof, comprising a front wall (138), adjacent to two side walls (144), and a lower wall (142), of which one of the walls is movable, said container (130) comprising a flexible strip (par 42);
collating articles at a reference point zero (0), by winding the flexible strip (146) connected at least one of the ends thereof to a winding means (lowering means; par 40-42);
determining the dimension occupied by the articles collated by the flexible strip (par 42),
determining a case dimension corresponding to the dimension occupied by the collated articles; (par 31-32)
positioning the case opposite the movable wall; (par 45)
opening the movable wall; (par 47) and 
taking up the winding of the flexible strip, in such a way as to discharge the articles from the container towards the case. (par 47-48)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Engleman (US 20210261281) in view of Arimatsu et al. (US 20140083062; Arimatsu).

Regarding Claim 8 Engleman discloses the invention as described above. Engleman further discloses the guide means (5) 

Engleman does not expressly disclose the guide means are linear motors.

Arimatsu teaches a container (Fig. 3) that includes a flexible strip (31 or 21) connected by guide means that include linear motors (par 81) providing controlled movement of the flexible strip for the purposes of improving the efficiency of the device. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the guide means of Engleman to include linear motors as taught by Arimatsu since par 81 of Arimatsu suggests that such a modification provides controlled movement of the flexible strip for the purposes of improving the efficiency of the device. 

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding Claim 5 the Prior Art does not teach the winding means is movable at least along the front wall in addition to the limitations included in Claims 4 and 1. 

Regarding Claim 7 the Prior Art does not  teach of the ends of the flexible strip is connected to a winding means in addition to the limitations included in Claims 3 and 1. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110232228; container, movable walls Fig. 14
US 20180016043; container, movable walls Fig. 2, 3
US 20080053039; container moveable walls Fig. 5

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731